Citation Nr: 0406870	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-18 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether consideration of waiver is precluded by bad faith 
in the creation of the overpayment.

2.  Entitlement to a waiver of the recovery of an overpayment 
of pension benefits in the amount of $9,093.18.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from March 13, 1968, to 
November 28, 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 
determination of the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
veteran's request for a waiver of recovery of an overpayment 
of pension benefits in the amount of $9,093.18, based upon a 
finding of bad faith on the part of the veteran in the 
creation of this debt, constituting a legal bar to the 
request for waiver.

As discussed in the decision below, the Board has determined 
that there was no bad faith (or fraud or misrepresentation) 
on the part of the veteran in the creation of the overpayment 
at issue in this case.  At this time, however, the Committee 
has not yet evaluated the veteran's request for a waiver on 
its merits, based upon the principles of equity and good 
conscience that apply absent a finding of fraud, 
misrepresentation or bad faith.  Nor has the veteran been 
advised of the evidence he may provide for consideration of 
these now-applicable principles.  The Board, therefore, after 
a decision limited to a review of fraud, misrepresentation or 
bad faith as to the creation of this pension benefits 
overpayment, will remand the veteran's underlying request for 
a waiver to the RO via the Appeals Management Center in 
Washington, D.C., for the completion of additional 
development prior to any final appellate review.  VA will 
notify the veteran and his representative if further action 
is required on their part.


FINDINGS OF FACT

1.  Effective, July 1, 2001, the veteran was awarded monthly 
VA pension benefits.

2.  In an August 2001 RO communication, the veteran was 
informed that his monthly pension benefits payment was based 
upon his having no countable income of record.  He was 
advised to inform the RO if he subsequently received income 
from any non-VA source. 

3.  In August 2002, the United States Railroad Retirement 
Board notified the RO that, effective December 1, 2001, the 
veteran was in receipt of monthly retirement benefits.

4.  In October 2002, the RO notified the veteran that it had 
retroactively terminated his pension payment from December 1, 
2001, forward, based upon his receipt of monthly railroad 
retirement benefits, which resulted in an overpayment to the 
veteran in the amount of $9,093.18.

5.  In April 2003, the veteran requested a waiver of recovery 
of the overpayment of pension benefits for the full amount at 
issue; he reported that he was not aware that his VA pension 
was offset by other government income.

6.  The veteran did not willfully misrepresent or actively 
conceal any material fact from VA relevant to his receipt of 
pension benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the amount of $9,093.18 is not precluded by fraud, 
misrepresentation, or bad faith on the veteran's part.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b)(2) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  38 U.S.C.A. § 5103 (West 2002).

Considering the nature of this case, which involves a request 
for a waiver of the recovery of an overpayment of VA 
benefits, the Board finds that the provisions of the VCAA, 
however, are inapplicable.  This conclusion is consistent 
with the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Barger v. Principi, 16 Vet. App. 
132 (2002) (noting that the duties specified in the VCAA are 
not applicable to requests for a waiver of overpayment).  

The Board also observes that the veteran has not challenged 
the validity of the debt at issue, nor does there appear to 
be any reason to believe that this debt was improperly 
created.  As such, that question need not be further examined 
here.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Consideration of Whether the Request for Waiver is Precluded 
by Fraud, Misrepresentation or Bad Faith

In this case, the veteran was awarded pension benefits 
effective July 1, 2001, and was informed by the RO in an 
August 2001 communication that his award was based upon his 
having no current countable income of record.  He was also 
informed, as confirmed by the enclosure of a VA Form 21-8768 
with this communication, that he needed to promptly advise 
the RO of any subsequently received income from any source, 
because it might affect the amount of benefits to which he 
was legally entitled, or his overall entitlement to the 
receipt of a VA pension.  

In August 2002, the United States Railroad Retirement Board 
informed the RO that effective December 1, 2001, the veteran 
was in receipt of monthly retirement benefits from this 
agency.  In light of this information, the RO retroactively 
terminated the veteran's pension benefits, because from 
December 1, 2001, he was in receipt of income in excess of 
the applicable maximum annual pension rate.  See  38 C.F.R. § 
3.23 (2003). 

The RO notified the veteran of its decision to terminate 
pension benefits in October 2002, and also indicated that he 
would be responsible for the repayment of a debt now in 
existence as a result of the overpayment created under these 
circumstances.  This overpayment was later calculated at 
$9,093.18.  In April 2003, the veteran requested a waiver of 
the recovery of this overpayment.  

In a May 2003 determination, the Committee determined that 
the veteran was legally barred from consideration of a waiver 
of this overpayment, and so it denied his request for waiver.  
The Committee found that, because the veteran did not notify 
the RO that he was in receipt of railroad retirement benefits 
from December 1, 2001, forward, he acted in bad faith as to 
the creation of the overpayment at issue.  The veteran 
subsequently appealed this determination, indicating on his 
July 2003 substantive appeal form that he was unaware that 
his pension was reduced by other government income, and that 
he would suffer financial hardship in having to repay this 
debt.   

Generally, applicable VA laws and regulations authorize the 
payment of nonservice-connected disability pension benefits 
to a veteran of a war who has the requisite service, is 
permanently and totally disabled, and does not have an annual 
income in excess of the applicable maximum annual pension 
rate.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.23 (2003). 

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing as to any material change or expected 
change in his income, net worth or other circumstances, that 
affects the payment of benefits.  38 U.S.C.A. § 1506 (West 
2002); 38 C.F.R. §§ 3.277, 3.660 (2003).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. 
§ 3.660(a)(3) (2003).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(b) (2003).  In other words, 
evidence that the veteran committed fraud, misrepresentation 
of a material fact, or bad faith in connection with his 
receipt of VA benefits precludes the granting of a waiver of 
recovery of the overpayment.  

Under VA regulations, bad faith is defined as an unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits or 
services program exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with the intent to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a loss to the 
government.  38 C.F.R. § 1.965(b)(2) (2003).  The Court has 
defined bad faith as "a willful intention to seek an unfair 
advantage."  Richards v. Brown, 9 Vet. App. 255 (1996).  
 
In light of all of the evidence of record, the Board cannot 
agree that the veteran's actions in this case rise to the 
level of bad faith (or fraud or misrepresentation, for that 
matter) as contemplated by applicable law.  The Court has 
also suggested that mere negligence in failing to fulfill 
some duty or contractual obligation does not constitute bad 
faith as contemplated by 38 C.F.R. § 1.965(b)(2).  Richards 
v. Brown, 9 Vet. App. 255, 257-58 (1996).  In this case, the 
Board agrees that the veteran was notified of his need to 
report additional sources of income after his award of VA 
pension benefits, but it is apparent from his July 2003 
statement that he was under the mistaken impression that 
other sources of government income were not of issue.  It is 
not shown that the veteran actively mislead VA such as in 
supplying them with incorrect information as to his sources 
of income; rather, the record reveals that no income 
information was requested or received from the veteran 
between December 2001 and August 2002.  Nor did VA again 
advise the veteran of the need to identify all sources of 
income during that period.  Additionally, the Board observes 
that the veteran does not dispute the amount of the debt at 
issue, or that he is obligated to repay it, showing the 
absence of any intent to defraud the Government.  In this 
case, the veteran only wishes for consideration of a waiver 
based upon his current financial circumstances and indeed, 
has already offered to begin a repayment plan if a waiver is 
not granted in his case.  The record thus consistently 
indicates that this is not a situation where the veteran took 
affirmative steps to mislead the RO as to his income, and so 
the Board finds that the pattern in this case is more 
analogous to the Court's observations in Richards as to 
commission of mere negligence in failing to report his 
additional income source.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Here, where the evidence does not 
preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the 
veteran should prevail.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, the Board holds that the veteran's 
request for consideration of a waiver of the recovery of an 
overpayment of pension benefits in the amount of $9,093.18 is 
not precluded by fraud, misrepresentation or bad faith on his 
part.  This claim, therefore, should now be remanded for the 
Committee's determination as to whether the veteran is 
entitled to a waiver on its merits, based upon the principles 
of equity and good conscience as delineated under 
38 C.F.R. § 1.965(a) (2003).


ORDER

Fraud, misrepresentation or bad faith not having been shown 
in the creation of the overpayment of pension benefits in the 
amount of $9,093.18, the request for consideration of a 
waiver of the recovery of that overpayment, and to that 
extent only, is granted.


REMAND

In general, waiver determinations which do not involve fraud, 
misrepresentation, or bad faith by a claimant shall be waived 
only when it is shown that recovery would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  As noted, the 
Committee has not yet reviewed the veteran's request for a 
waiver on its merits, in consideration of these principles.

The Board also notes that waiver decisions are based upon the 
evidence of record, which, in essence, places the burden of 
proof upon claimants.  See 38 C.F.R. § 1.966 (2003).  The 
veteran has indicated that it would be difficult for him to 
repay the amount at issue.  The Board therefore finds that 
the veteran should be notified of his right to submit 
additional evidence in support of his claim of undue 
financial hardship as to the recovery of this overpayment, as 
well as upon any other basis he wishes to assert in support 
of his request for a waiver.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary prior to any final 
appellate review.  Accordingly, this claim is REMANDED for 
the following:

1.  The veteran should be notified of his 
responsibility to submit evidence in 
support of his claim, and be afforded an 
opportunity to provide any additional 
information regarding his assertion that 
undue financial hardship would result 
from the repayment of the debt in 
question, as well as any other 
information he desires to provide in 
support of his request for a waiver.  To 
that end, the veteran should also be 
asked to complete and return a new VA 
Form 5655 (Financial Status Report).  The 
veteran's response to this inquiry, if 
any, should be added to the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the veteran's request for a 
waiver of recovery of the overpayment at 
issue should be evaluated in 
consideration of the principles noted at 
38 C.F.R. § 1.965, as well as in 
consideration of any other applicable 
legal authority.  If the benefit sought 
on appeal is not granted in its entirety, 
then the veteran and his representative, 
if any, should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



